UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7321



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RANDY L. TORANZO,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (7:02-cr-00075-F)


Submitted:   November 22, 2006             Decided:   January 25, 2007


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy L. Toranzo, Appellant Pro Se. Frank DeArmon Whitney, United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Randy L. Toranzo appeals the district court’s order

denying his motion to correct alleged clerical errors in his final

judgment order pursuant to Fed. R. Crim. P. 36.              We have reviewed

the district court’s order and affirm for the reasons stated by the

district court.        See United States v. Toranzo, No. 7:02-cr-00075-F

(E.D.N.C. May 4, 2006). We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented    in   the

materials     before     the   court   and     argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                       - 2 -